DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2019/145262 A1 (hereinafter “D1”) (cited by Applicant in the Information Disclosure Statement filed on 9/17/2021).
Consider claim 1, D1 teaches a method for video or picture processing, comprising: partitioning a picture into one or more tiles (pictures are subdivided into one or more tiles.  p. 15, lines 2-4); and generating one or more bitstreams using one or more configurations based on the one or more tiles (encoder obeys, in coding picture 18 into datastream 10, also a subdivision of picture 18 into segments 30….  Encoder 16 encodes picture 18 in units of slices 28 into datastream 10.  p. 6, line 11 – p. 7, line 5), wherein generating each of the one or more bitstreams comprises: partitioning each of the one or more tiles into one or more slices (encoder 16 subdivides the coded data into slices along coding path 22.  Accordingly, each slice 26 in datastream 10 which contains data of picture 18 covers, or has , and performing, for each slice among the one or more slices: a first encoding step to encode a tile identifier in a header of the slice, wherein the tile identifier indicates a tile in which the slice resides (encoder 16 provides each slice header 34 with a start position information which indicates a starting position 40 from which onwards the picture 18 is, along the coding path 22, encoded into the respective slice 26 comprising the respective slice header 34.  p. 8, lines 29-32; tile_id_in_sh assumes values out of the domain of values defined in parameter set 70 of Fig. 4.  p. 22, lines 15-23), and a second encoding step to encode, in the header of the slice, a second address of the slice that indicates a location of the slice in the tile, wherein the second address is determined based on a first address of the slice that indicates a location of the slice in the picture and an address of the tile (p. 24, lines 26-29; p. 9, lines 18-21; p. 17, lines 2-10; p. 18, lines 1-4; p. 26, line 34 – p. 27, line 3; p. 34, lines 12-21). 
Consider claim 2, D1 teaches generating each of the one or more bitstreams comprises: encoding a tile parameter in a data unit of the picture, wherein the tile parameter includes a tile partitioning parameter indicating a partitioning manner of the one or more tiles in the picture (tiling syntax defines the subdivision of picture 14 into tiles 88, which forms the segments 30 discussed in Fig. 1.  p. 16, lines 24-36; according to Fig. 4, tiling structure or tiling syntax 86 may be comprised in the picture parameter set 70 p. 17, lines 11-16), the tile parameter further including tile identifiers identifying each of the one or more tiles, wherein the data unit includes a data unit of a parameter set (tile_id_in_pps.  p. 17, lines 26-31; p. 22, liens 20-24; Fig. 4).
Consider claim 3, D1 teaches the first address of the slice includes a location of a first sample of the slice in the picture (slice_segment_address specifies the address of the first coding tree block in the slice segment, in coding tree block raster scan of a picture… p. 24, lines 1-4), or an ordering number of a first coding block of the tile in the picture
Consider claim 4, D1 teaches the second address includes a location of a first sample of the slice in the tile, a coordinate offset between the location of the first sample of the slice and a location of a first sample of the tile, or an ordering number of a first coding block of the slice in the tile (p. 24, lines 26-29; p. 9, lines 18-21; p. 17, lines 2-10; p. 18, lines 1-4; p. 26, line 34 – p. 27, line 3; p. 34, lines 12-21).
Consider claim 5, D1 teaches the one or more configurations include at least one parameter that differs in value, the one parameter including: a quantization parameter for the picture, a resolution of the picture, a quantization parameter for the one or more tiles, or a resolution of the one or more tiles (p. 24, lines 26-35; p. 34, lines 11-21).
Consider claim 6, D1 teaches a method for decoding a picture in video or picture processing (decoder 38. p. 9, lines 23-30), wherein the picture is partitioned into one or more tiles (pictures are subdivided into one or more tiles.  p. 15, lines 2-4 and Fig. 1) and each of the one or more tiles is partitioned into one or more slices (decoder 38 which receives datastream 10 is able to decode the start position information 42 of a respective slice 26 from datastream 10…. p. 9, lines 23-30; encoder , comprising: obtaining a tile identifier from a header of a slice in a bitstream, wherein the tile identifier indicates a tile in which the slice resides (parsing the values of syntax elements tile_id_shi in slice headers of NAL units within an access unit to determine which of the defined OTS can be decoder with contents of the bitstream.  P. 37, lines 7-9); obtaining a second address from the header of the slice in the bitstream, wherein the second address indicates a location of the slice in the tile (p. 24, line 26 – p. 25, line 9; p. 9, lines 18-21; p. 17, lines 2-10; p. 18, lines 1-4; p. 26, line 34 – p. 27, line 3; p. 34, lines 12-21); and determining a first address of the slice indicating a location of the slice in the picture based on the tile identifier and the second address (p. 24, line 26 – p. 25, line 9; p. 9, lines 18-21; p. 17, lines 2-10; p. 18, lines 1-4; p. 26, line 34 – p. 27, line 3; p. 34, lines 12-21).
Consider claim 7, D1 teaches obtaining a tile parameter from a data unit of the picture in the bitstream, wherein the tile parameter includes a tile partitioning parameter indicating a partitioning manner of the one or more tiles (tiling syntax defines the subdivision of picture 14 into tiles 88, which forms the segments 30 discussed in Fig. 1.  p. 16, lines 24-36; according to Fig. 4, tiling structure or tiling syntax 86 may be comprised in the picture parameter set 70 p. 17, lines 11-16), the tile parameter further includes tile identifiers identifying each of the one or more tiles, wherein the data unit includes a data unit of a parameter set (tile_id_in_pps.  p. 17, lines 26-31; p. 22, liens 20-24; Fig. 4).
Consider claim 8, D1 teaches the first address of the slice includes a location of a first sample of the slice in the picture (slice_segment_address specifies the address of the first coding tree block in the slice segment, in coding tree block raster scan of a picture… p. 24, lines 1-4), or an ordering number of a first coding block of the tile in the picture
Consider claim 9, D1 teaches the second address includes a location of a first sample of the slice in the tile, a coordinate offset between the location of the first sample of the slice and a location of a first sample of the tile, or an ordering number of a first coding block of the slice in the tile (p. 24, lines 26-29; p. 9, lines 18-21; p. 17, lines 2-10; p. 18, lines 1-4; p. 26, line 34 – p. 27, line 3; p. 34, lines 12-21).
Consider claim 10, D1 teaches the ordering number of the first coding block of the slice is determined based on a scanning order of coding blocks, wherein the scanning order includes a raster scanning order (p. 24, lines 26-29; p. 9, lines 18-21; p. 17, lines 2-10; p. 18, lines 1-4; p. 26, line 34 – p. 27, line 3; p. 34, lines 12-21).
Consider claim 11, D1 teaches an apparatus for video or picture processing comprising: a coder control unit configured to generate one or more configurations (p. 41, lines 14-21; p. 43, lines 6-10), and an encoder configured to receive the one or more configurations from the coder control unit for generating one or more bitstreams (p. 41, lines 14-21; p. 43, lines 6-10), wherein the encoder comprises: a partition unit that is configured to partition a picture into one or more tiles (pictures are subdivided into one or more tiles.  p. 15, lines 2-4); and partition each of the one or more tiles into one or more slices (encoder 16 subdivides the coded data into slices along coding path 22.  Accordingly, each slice 26 in datastream 10 which contains data of picture 18 covers, or has encoded thereinto, a corresponding portion, i.e. a slice 28 of picture 18 wherein the slices 28 of picture 18 are traversed by coding path 22 sequentially without interleaving slices 28. p. 6, lines 4-10; p. 6, lines 29-32; Fig. 1), the partition unit further configured to perform, for each slice among the one or more slices: determining a tile identifier that indicates a tile in which the slice resides (encoder 16 provides each slice header 34 with a start position information which indicates a starting position 40 from which onwards the picture 18 is, along the coding path 22, encoded into the respective slice 26 comprising the respective slice header 34.  p. 8, lines 29-32; tile_id_in_sh assumes values out of the domain of values defined in parameter set 70 of Fig. 4.  p. 22, lines 15-23), and determining a second address of the slice that indicates a location of the slice in the tile, wherein the second address is determined based on a first address of the slice that indicates a location of the slice in the picture and an address of the tile (p. 24, lines 26-29; p. 9, lines 18-21; p. 17, lines 2-10; p. 18, lines 1-4; p. 26, line 34 – p. 27, line 3; p. 34, lines 12-21). 
Consider claim 12, D1 teaches the partition unit is configured to determine a tile parameter that includes a tile parameter includes a tile partitioning parameter indicating a partitioning manner of the one or more tiles in the picture (tiling syntax defines the subdivision of picture 14 into tiles 88, which forms the segments 30 discussed in Fig. 1.  p. 16, lines 24-36; according to Fig. 4, tiling structure or tiling syntax 86 may be comprised in the picture parameter set 70 p. 17, lines 11-16), the tile parameter further including tile identifiers identifying each of the one or more tiles, (tile_id_in_pps.  p. 17, lines 26-31; p. 22, lines 20-24; Fig. 4), wherein the encoder comprises an encoding unit configured to: receive, from the partition unit, the tile parameter, the tile identifier for each of the one or more slices, and the second address of the slice for each of the one or more slices (p. 24, line – p. 25, line 9); encode the tile parameter in a data unit of the picture (tiling syntax defines the subdivision of picture 14 into tiles 88, which forms the segments 30 discussed in Fig. 1.  p. 16, lines 24-36; according to Fig. 4, tiling structure or tiling syntax 86 may be comprised in the picture parameter set 70 p. 17, lines 11-16), encode the tile identifier in a header of each of the one or more slices (tile_id_in_pps.  p. 17, lines 26-31; p. 22, lines 20-24; Fig. 4), and encode the second address of the slice in the header of each of the one or more slices, and wherein the data unit includes a data unit of a parameter set (p. 24, line – p. 25, line 9).
Consider claim 13, D1 teaches the first address of the slice includes a location of a first sample of the slice in the picture (slice_segment_address specifies the address of the first coding tree block in the slice segment, in coding tree block raster scan of a picture… p. 24, lines 1-4), or an ordering number of a first coding block of the tile in the picture
Consider claim 14, D1 teaches the second address includes a location of a first sample of the slice in the tile, a coordinate offset between the location of the first sample of the slice and a location of a first sample of the tile, or an ordering number of a first coding block of the slice in the tile (p. 24, lines 26-29; p. 9, lines 18-21; p. 17, lines 2-10; p. 18, lines 1-4; p. 26, line 34 – p. 27, line 3; p. 34, lines 12-21).
Consider claim 15, D1 teaches the one or more configurations include at least one parameter that differs in value, the one parameter including: a quantization parameter for the picture, a resolution of the picture, a quantization parameter for the one or more tiles, or a resolution of the one or more tiles (p. 24, lines 26-35; p. 34, lines 11-21).
Consider claim 16, D1 teaches an apparatus for decoding a picture in video or picture processing (decoder 38. p. 9, lines 23-30), wherein the picture is partitioned into one or more tiles (pictures are subdivided into one or more tiles.  p. 15, lines 2-4 and Fig. 1) and each of the one or more tiles is partitioned into one or more slices (decoder 38 which receives datastream 10 is able to decode the start position information 42 of a respective slice 26 from datastream 10…. p. 9, lines 23-30; encoder 16 subdivides the coded data into slices along coding path 22.  Accordingly, each slice 26 in datastream 10 which contains data of picture 18 covers, or has encoded thereinto, a corresponding portion, i.e. a slice 28 of picture 18 wherein the slices 28 of picture 18 are traversed by coding path 22 sequentially without interleaving slices 28. p. 6, lines 4-10; p. 6, lines 29-32; Fig. 1), comprising a parsing unit configured to: obtain a tile identifier from a header of a slice in a bitstream, wherein the tile identifier indicates a tile in which the slice resides (parsing the values of syntax elements tile_id_shi in slice headers of NAL units within an access unit to determine which of the defined OTS can be decoder with contents of the bitstream.  P. 37, lines 7-9); obtain a second address from the header of the slice in the bitstream, wherein the second address indicates a location of the slice in the tile (p. 24, line 26 – p. 25, line 9; p. 9, lines 18-21; p. 17, lines 2-10; p. 18, lines 1-4; p. 26, line 34 – p. 27, line 3; p. 34, lines ; and determine a first address of the slice indicating a location of the slice in the picture based on the tile identifier and the second address (p. 24, line 26 – p. 25, line 9; p. 9, lines 18-21; p. 17, lines 2-10; p. 18, lines 1-4; p. 26, line 34 – p. 27, line 3; p. 34, lines 12-21)
Consider claim 17, D1 teaches the parsing unit is configured to: obtain a tile parameter from a data unit of the picture in the bitstream, wherein the tile parameter includes a tile partitioning parameter indicating a partitioning manner of the one or more tiles (tiling syntax defines the subdivision of picture 14 into tiles 88, which forms the segments 30 discussed in Fig. 1.  p. 16, lines 24-36; according to Fig. 4, tiling structure or tiling syntax 86 may be comprised in the picture parameter set 70 p. 17, lines 11-16), the tile parameter further includes tile identifiers identifying each of the one or more tiles, wherein the data unit includes a data unit of a parameter set (tile_id_in_pps.  p. 17, lines 26-31; p. 22, liens 20-24; Fig. 4).
Consider claim 18, D1 teaches the first address of the slice includes a location of a first sample of the slice in the picture (slice_segment_address specifies the address of the first coding tree block in the slice segment, in coding tree block raster scan of a picture… p. 24, lines 1-4), or an ordering number of a first coding block of the tile in the picture
Consider claim 19, D1 teaches the second address includes a location of a first sample of the slice in the tile, a coordinate offset between the location of the first sample of the slice and a location of a first sample of the tile, or an ordering number of a first coding block of the slice in the tile (p. 24, lines 26-29; p. 9, lines 18-21; p. 17, lines 2-10; p. 18, lines 1-4; p. 26, line 34 – p. 27, line 3; p. 34, lines 12-21).
Consider claim 20, D1 teaches the ordering number of the first coding block of the slice is determined based on a scanning order of coding blocks, wherein the scanning order includes a raster scanning order (p. 24, lines 26-29; p. 9, lines 18-21; p. 17, lines 2-10; p. 18, lines 1-4; p. 26, line 34 – p. 27, line 3; p. 34, lines 12-21).
Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 9/17/2021 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAT CHI CHIO whose telephone number is (571)272-9563. The examiner can normally be reached Monday-Thursday 10am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE J ATALA can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAT C CHIO/Primary Examiner, Art Unit 2486